DETAILED ACTION

Reasons for Allowance

In response to the non-final office action, dated on 04/09/2021, further in view of applicant's amendments filed on 07/09/2021, the application has been carefully reviewed and respectfully considered.
According to applicant's remarks based on currently amended subject matter, as discussed in pages 4-7, the amendment to claim has been found persuasive, and the rejection to clams 1-7, has been withdrawn. 
However, upon further review and search, Claims 1-7, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, referring to independent claim as amended “a housing that houses a document conveyance mechanism; and a document set tray on which a document is placed, wherein the housing includes a first housing and a second housing that is openable and closable with respect to the first housing, the document set tray includes an engagement that engages with the first housing, and is swingably supported with respect to the first housing with the engagement as a fulcrum, and a closed position of the second housing with respect to the first housing is set to a position overlapping with a movement trajectory of the document set tray during a swinging operation, by lifting the document set tray above with the engagement as a fulcrum, the document set tray abuts against the second housing and the second housing is pushed upward while abutting against the document set tray, and the second housing is openable”, none of the references searched and of the record alone or in combination suggests or teach the amended claimed limitations as discussed in pages 4-7, of applicant’s response filed on 07/09/2021.
Therefore, all pending claims 1-7, are allowed for the reasons the claimed invention are distinct from the searched and of the record neither anticipates nor suggests the claimed invention alone in combination as amended.
Claims 2-7, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677